IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,957


EX PARTE SIDNEY EUGENE GREER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM MONTGOMERY COUNTY



 Per Curiam.


OPINION


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3 of the
Texas Code of Criminal Procedure. Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated manufacture of a controlled substance.
Applicant was sentenced to twenty-five confinement received a fine in the amount of $1,000.
No appeal was perfected.  
	Applicant contends that he was deprived of his right to appeal because appellate counsel
failed to timely file a notice of appeal.	
 The trial court has found that applicant is entitled to relief. We agree. Applicant is
entitled to an out-of-time appeal in cause number 01-09-06007-CR from the 284th Judicial
District Court of Montgomery County, Texas.  Applicant is ordered returned to that point in
time at which he may give a written notice of appeal so that he may then, with the aid of
counsel, obtain a meaningful appeal. For purposes of the Texas Rules of Appellate Procedure,
all time limits shall be calculated as if the sentences had been imposed on the date that the
mandate of this Court issues.  We hold that should Applicant desire to prosecute an appeal, he
must take affirmative steps to see that a written notice of appeal is given within thirty days after
the mandate of this Court has issued.

DELIVERED: June 9, 2004
DO NOT PUBLISH